Citation Nr: 0922980	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  07-11 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected DeQuervain's tenosynovitis of 
the right wrist.

2.  Entitlement to an extraschedular rating for service-
connected DeQuervain's tenosynovitis of the right wrist.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel



INTRODUCTION


The Veteran had active service from June 1987 to March 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

The issue of entitlement to an extraschedular rating for 
service-connected DeQuervain's tenosynovitis of the right 
wrist is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's DeQuervain's tenosynovitis of the right 
wrist is not manifested by dorsiflexion less than 15 degrees 
or palmar flexion limited in line with the forearm.

2.  The Veteran's DeQuervain's tenosynovitis of the right 
wrist is not manifested by favorable ankylosis.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for DeQuervain's tenosynovitis of the right wrist 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5214, 5215 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes her 
multiple contentions, as well as service treatment records, 
VA outpatient treatment records, private treatment records, 
lay statements, and VA examinations.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on her behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Substantially compliant notice was sent in a May 2008 letter.  
While the timing of the notice was inadequate, in a July 2008 
VCAA notice response, the Veteran indicated that she did not 
have any other information or evidence to give VA to support 
her claim, as per Vazquez-Flores.  In addition, the claim was 
readjudicated in an August 2008 supplemental statement of the 
case.  Mayfield, 444 F.3d 1333.

The Board further finds that any notice error was 
nonprejudicial because the notice the Veteran received, 
combined with the information and assistance provided during 
the appeal, afforded her a meaningful opportunity to 
participate in the processing of his claim.  Vazquez-Flores, 
22 Vet. App. at 46.  Specifically, in a November 2004 letter 
she was notified to submit evidence that her condition had 
worsened.  Although she was not advised to submit evidence of 
how this impacted her employment and daily life prior to the 
initial adjudication, she received a VA examination that 
addressed the impact on employment and daily life.  To the 
extent notice as to the specific measurements needed to 
support a higher rating was not provided in a timely manner, 
the Veteran was not prejudiced because the required 
measurements necessary to properly assess whether a higher 
rating was warranted were taken during the VA examinations.  
Thus, the general information needed to substantiate the 
claim was provided by the Veteran and otherwise obtained by 
VA during the processing of his claim.  

Moreover, the record shows that the Veteran was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the Veteran what was necessary to substantiate her 
increased rating claim, and as such, that she had a 
meaningful opportunity to participate in the adjudication of 
her claim such that the essential fairness of the 
adjudication was not affected.  


As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, VA outpatient treatment 
records, private treatment records, afforded the Veteran 
examinations, and assisted the Veteran in obtaining evidence.  
Based on the foregoing, all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file, and the Veteran 
has not contended otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Law and Regulations

The Veteran maintains that she is entitled to a disability 
evaluation greater than 10 percent for her service-connected 
DeQuervain's tenosynovitis of the right wrist.  Disability 
evaluations are determined by the application of a schedule 
of ratings, which are based on the average impairment of 
earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while 
the Board must consider the veteran's medical history as 
required by various provisions under 38 C.F.R. Part 4, 
including sections 4.2, the regulations do not give past 
medical reports precedence over current findings.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the Veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  


In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Tenosynovitis is rated under Diagnostic Code (DC) 5024.  38 
C.F.R. § 4.71a, DC 5024.  Under that code, tenosynovitis will 
be rated on limitation of motion of the affected parts, as 
degenerative arthritis.  Id.  

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  Where 
there is X-ray evidence of arthritis and limitation of 
motion, but not to a compensable degree, a 10 percent rating 
can be assigned for such major joints.  Id.

Limitation of motion of the wrist is rated under DC 5215.  38 
C.F.R. § 4.71a, Diagnostic Code 5215.  Under that code, a 
maximum 10 percent disability evaluation is assigned for 
either the major or minor hand with dorsiflexion less than 15 
degrees or palmar flexion limited in line with the forearm.  
Id.   

Ankylosis of the wrist is rated under DC 5214.  38 C.F.R. § 
4.71a, DC 5214.  Under that code, a 30 percent evaluation is 
assigned for favorable ankylosis of the major wrist, and a 20 
percent evaluation is assigned for favorable ankylosis of the 
minor wrist, in 20 degrees to 30 degrees dorsiflexion.  Id.  

Normal dorsiflexion of the wrist is from 0 to 70 degrees and 
normal palmar flexion is from 0 to 80 degrees.  See 38 C.F.R. 
§ 4.71, Plate I.  Normal ulnar deviation is from 0 to 45 
degrees and normal radial deviation is from 0 to 20 degrees.  
Id.   

Discussion

The Veteran submitted a claim for increase in November 2004.  
In the March 2005 rating decision on appeal, the RO denied 
the Veteran's claim for an increased rating in excess of 10 
percent for DeQuervain's tenosynovitis of the right wrist 
disability.  
As such, the Veteran's right wrist disability is currently 
rated under DC 5024 as 10 percent disabling.  In determining 
whether the next higher disability rating is warranted, the 
pertinent evidence of record has been reviewed and a 
discussion of such evidence follows.  

In January 2005, the Veteran underwent a VA examination.  At 
the time, the Veteran reported that her right hand is her 
dominant hand, and that her right wrist causes her more pain 
than her left wrist.  The Veteran indicated that her level of 
pain is three of ten on a good day and ten of ten on a bad 
day.  The Veteran stated that she experiences 15-20 bad days 
per month.  She further indicated that she avoids activities 
such as stirring, putting dishes away, typing, signing, and 
writing.  The Veteran currently takes pain medication for her 
wrist and has been wearing a splint for the past two months.  
She reported that she is currently a housewife.

On examination, range of motion of the wrist produced pain in 
the base of the first MCP joint bilaterally; the Veteran's 
DeQuervain's test was positive bilaterally.  On range of 
motion testing, dorsiflexion was from 0 to 45 degrees, palmar 
flexion was from 0 to 45 degrees, ulnar deviation was from 0 
to 20 degrees, and radial deviation was from 0 to 10 degrees, 
all with some guardedness, anxiety, and tentative movement 
secondary to pain.  The Veteran's grip strength was a five of 
five.  Her neurosensory was intact distally to all digits.  
X-rays of the right wrist showed no evidence of fracture, 
focal destruction of bone, dislocation, joint space 
disruption, or substantial degenerative changes.     

Upon review of the Veteran's claims file, the examiner 
diagnosed the Veteran with DeQuervain's tenosynovitis of the 
right wrist.  He opined that he would expect no more than ten 
degrees loss of motion due to pain.  The examiner also 
indicated that he would expect a loss of grip due to pain, as 
well as, recurrent episodes of pain with handwriting and 
other repetitive tasks.  Finally, the examiner stated that 
the Veteran's condition has worsened since 1994.  

A private treatment record dated in January 2006 indicates 
that the Veteran has had occasional improvement in pain and 
function, however, she continues to have waxing and waning 
symptoms, thus, she uses her spica splints periodically.  The 
Veteran was also noted to have some numbness in the hands 
during the evening.  Examination of the Veteran revealed mild 
thenar atrophy on the right.  Her strength appeared to be 
intact.  Her Finkelstein's test was positive bilaterally, 
with the left greater than the right.  The physician 
diagnosed the Veteran with  DeQuervain's tenosynovitis of the 
right wrist. 

In March 2006 the Veteran's husband submitted a statement 
regarding the pain and difficulties the Veteran experiences 
due to her service-connected right wrist disability.  
Specifically, he indicated that she has difficulty folding 
clothes, brushing her hair, writing, typing, and lifting 
grocery bags.  

Also in March 2006, the Veteran submitted a statement 
regarding her service-connected right wrist disability, 
describing how it prevents her from maintaining employment.  
Specifically, the Veteran indicated that she cannot write, 
type, or use her hands for more than a few minutes at a time.  
She further contended that she had to pay individuals to take 
notes for her, clean the house, and assist her with other 
daily activities.  Finally, she indicated that she is unable 
to pursue a job or career in her field due to her disability.    

In June 2008, the Veteran submitted a statement indicating 
that she has not been employed since discharge from service, 
as her disability prevents her from obtaining employment in 
her trained field of an engineer technician.  

Also in June 2008, the Veteran's friend and physical 
therapist, C.E., submitted a statement regarding the 
Veteran's decline in functional ability due to her service-
connected right wrist disability. 

A June 2008 VA outpatient treatment record indicates that the 
Veteran sought treatment for her service-connected right 
wrist, indicating, that it is periodically sore.

In July 2008, the Veteran underwent a second VA examination.  
At the time, the Veteran reported that she cannot use her 
right hand due to constant pain.  The Veteran indicated that 
she can no longer vacuum, lift or carry items that weigh more 
than a few pounds, or cook without assistance in the kitchen.  
She further contended that she has difficulty dressing 
herself and eating; specifically, when attempting to complete 
these daily tasks, she experiences pain.  

On examination, the Veteran had swelling over the navicular 
snuffbox region.  She had exquisite tenderness to 
palpitation.  The dorsal and ventral sides of the wrist were 
not swollen.  Her hand was not swollen and she had full 
sensation in all fingers.  On range of motion, ulnar 
deviation was from 0 to 18 degrees, radial deviation was from 
0 to five degrees, dorsiflexion was from 0 to 42 degrees, and 
flexion was from 0 to 30 degrees.  All motion was painful, 
including repetitions.  The Veteran had no gross instability.  
The Finkelstein test reproduced pain.  She had exquisite 
tenderness over the thumb extensor tendon.   

The examiner indicated that the Veteran has DeQuervain's 
tenosynovitis of the dominant right wrist.  He opined, that 
he would expect a loss of between 45 and 50 degrees of the 
Veteran's overall range of motion, strength, coordination, 
and endurance of her right wrist.  He further opined that the 
Veteran would not be able to perform any physically laborious 
jobs due to her service-connected right wrist, however, 
sedentary employment is unaffected.

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a schedular rating 
in excess of 10 percent for the Veteran's service-connected 
DeQuervain's tenosynovitis of the right wrist.  As noted 
above, the diagnostic code for limitation of motion of the 
wrist is DC 5215.  38 C.F.R. § 4.71a, DC 5215.  Under DC 
5215, in order to warrant a 10 percent disability rating, 
dorsiflexion of the major wrist must be less than 15 degrees 
or palmar flexion limited in line with the forearm.  Id.  In 
this regard, the January 2005 examination revealed the 
Veteran's dorsiflexion to 45 degrees and the July 2008 
examination was to 42 degrees.  As the evidence shows, the 
Veteran's dorsiflexion has never been less than 42 degrees, 
thus, the objective range of motion studies by themselves do 
not show entitlement to a compensable rating under the 
Diagnostic Codes for limitation of motion.  Also noted above, 
in order to warrant the next higher 30 percent evaluation, 
the Veteran must have favorable ankylosis of the major wrist.  
38 C.F.R. § 4.71a, DC 5214.  Regarding both the January 2005 
and July 2008 VA examinations, the Veteran was not noted to 
have ankylosis of her dominant right wrist.  Thus, based on 
the aforementioned evidence, there Veteran has not met the 
schedular requirements for a 30 percent disability evaluation 
under DC 5214.  38 C.F.R. § 4.71a, Diagnostic Code 5214.

The Board recognizes the Veteran's reports of right wrist 
pain.  However, where a Veteran is in receipt of the maximum 
rating for limitation of motion of a joint, the provisions 
under DeLuca v. Brown, 8 Vet. App. 202 (1995), do not apply.  
See Johnston v. Brown, 10 Vet. App. 80 (1997).  In this case, 
the Veteran's current 10 percent evaluation is the maximum 
rating for loss of motion of the wrist.  38 C.F.R. § 4.71a, 
DC 5215.  Since there is no applicable diagnostic code that 
provides an evaluation in excess of 10 percent for limitation 
of motion of the wrist, 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 are not applicable.

In sum, there is no support for a disability rating in excess 
of 10 percent for the Veteran's service-connected 
DeQuervain's tenosynovitis of the right wrist.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected DeQuervain's tenosynovitis of the right 
wrist is denied.  


REMAND

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  
38 C.F.R. § 3.321(b) (1).

During the course of the appeal, the Veteran's right wrist 
disability appears to have caused interference with 
employment.  As noted in the above decision, the Veteran 
reported that she has experienced chronic pain due to her 
right wrist problem for many years.  In addition, she 
reported that her right wrist injury has prevented her from 
working since discharge from service.  The RO has not 
addressed the issue of extraschedular consideration for the 
service-connected issue on appeal.  

The Board is precluded from assigning an extra-schedular 
rating in the first instance.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88 (19960.  Although 
the Board may not assign an extraschedular rating in the 
first instance, it must specifically adjudicate whether to 
refer a case for extraschedular evaluation when the issue 
either is raised by the claimant or is reasonably raised by 
the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 
(2008). 

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Thun v. Peake, 22 Vet. 
App. 111 (2008).

The Veteran stated that her right wrist condition has 
prevented her from working and has forced her to curtail her 
activities at home.  The rating criteria do not contemplate 
severe pain such as that complained of by the Veteran.

The issue of entitlement to extra-schedular compensation for 
the Veteran's service-connected DeQuervain's tenosynovitis of 
the right wrist is remanded for referral to the Director of 
the Compensation and Pension Service in accordance with 38 
C.F.R. § 3.321(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim for 
increased rating for DeQuervain's 
tenosynovitis of the right wrist to the 
Director of Compensation and Pension 
Service pursuant to the provisions of 38 
C.F.R. § 3.321(b) for consideration of 
whether extraschedular ratings are 
warranted.

2.  If the claim is denied, issue a 
supplemental statement of the case and 
afford the Veteran and her representative 
an opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


